DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-24 in the reply filed on 10/19/2020 is acknowledged (in a subsequent telephone conversation and recorded voice mail message on 5/7/2021, the Office was informed by Han Cho that the applicants specifically elect a PPG sensor as applicable to claims 10 and 20).  The traversal is on the ground(s) that species are unified in design operation, and effect (see last paragraph on page 2).   MPEP 803.02 states:
 “A "Markush" claim recites a list of alternatively useable members … The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping ... In applications containing a Markush claim that encompasses at least two independent or distinct inventions, the examiner may require a provisional election of a single species (or grouping of patentably indistinct species) prior to examination on the merits.
Thus a restriction/election of species may be requested by the Office for independent or distinct species.  The terms “independent” and “distinct” are discussed in section 802.01 of the MPEP.   
“I.    INDEPENDENT - The term "independent" (i.e., unrelated) means that there is no disclosed relationship between the two or more inventions claimed, that is, they are unconnected in design, operation, and effect … II.    RELATED BUT DISTINCT - Two or more inventions are related (i.e., not independent) if they are disclosed as connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect. Examples of related inventions include combination and part (subcombination) thereof, process and apparatus for its practice, process and product made, etc. In this definition the term related is used as an alternative for dependent in referring to inventions other than independent inventions.  Related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be unpatentable over the prior art).”
In this case, claim 10 recites a Markush claim and includes a list of alternatives for the first sensor including a PPG, a piezo electric / piezo resistive sensor, a BCG, an electromagnetic RF based sensor, a laser based sensor, or an ultrasound sensor.  Although these inventions are related, they are distinct because they are not connected in at least design for acquiring a pulsatile signal.  In the above list of sensors, the design of each is inherently different in the way each measures a pulsatile signal (laser, ultrasound, light, RF, and piezo property).  
Claims 1-24 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-10, 12-14, and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1 and 12 recite the application of the method and device to an artery in the body of the user.  The broadest reasonable interpretation of “artery” would include every artery in the human body.  A review of the specification however indicates that the device and method are applicable to the brachial, radial, or finger artery.  Applicant does not appear to have possession of the full scope of the claims.  

Claims 1-10, 12-14, and 16-21  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for measuring diastolic pressure from the brachial, radial, or finger arteries, does not reasonably provide enablement for all arteries.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or practice the invention commensurate in scope with these claims.  [0026] and [0027] of the filed specification describe the invention as applicable to the brachial or finger arteries while [0053] also mentioned the wrist as an additional location for making pulsatile measurements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is unclear in claim 1 whether the sensed signal of the first sensor is connected in any way to that of the user.  Claim 13 has the same issue.  Contrast to claim 22 where it is clear that the sensed signal from the first sensor is from the finger.
Claim 17 recites the limitation "the finger” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
The term "significant" in claim 2, line 3 is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  [0079] attempts to define “significant”  as “-a beat property is significantly similar to the baseline beat property where the beat property is nearly the same as or very close to the baseline beat property.”  However, this definition itself is indefinite.  Claim 14 has the same issue.
Claim 4 recites the limitation "the finger diastolic pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This could be overcome by perhaps changing the claim dependency to claim 3.
Claim 16the nominal level" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 recites the limitation "the finger" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites a method that includes steps for determining the validity of the detected beats, determining a baseline beat characteristic, evaluating the stored beats and associated data to detect changes, selecting a beat, and determining a value of the applied pressure.  Each of these steps were interpreted as mental processes.  MPEP 2106.04(a)(2)(III) states:
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. A discussion of concepts performed in the human mind, as well as concepts that cannot practically be performed in the human mind and thus are not "mental processes", is provided below with respect to point A. 
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").

Each of the identified steps may be interpreted as an observation, evaluation, judgment, and/or an opinion.  The limitations also do not appear to include any steps/functions that would be impossible to carryout mentally.  This judicial exception is not integrated into a practical application because the last step of providing the diastolic pressure as an output does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining limitations in claim 1 were interpreted as related to extra-solution data gathering.  Claims 2-12 were interpreted as additional mental processes and/or extra solution data gathering.  Method claim 22 is a narrower version of method claim 1 in that cites a specific artery (finger artery).  The claim is still rejected using the same argument for claim 1.   Claims 23 and 24 were interpreted as additional mental processes.  Claim 13 is the device for performing the method of claim 1.  Claim 13 is rejected using the same argument for claim 1 above based on the rationale from the cited Versata case above.  Claims 14-18 were interpreted as being equivalent to additional mental processes while claims 19-21 were interpreted as extra-solution data gathering.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8, 9, 12, 13, 14, 16, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Romanovski et al. (US 2012/0123280, hereinafter referred to as “R”) in view of Kaspari (US 4295471) and Inoue (US 20110130667).
Regarding claim 1, R discloses a method for estimating blood pressure of a user by using a blood flow occlusion system applied to an artery in the body of the user (see Fig. 1 and [0027]-[0029] which shows a cuff for applying pressure to a body part), the method comprising:
in response to a pressure being applied to the artery by the blood flow occlusion system to occlude blood flow in the artery and the pressure being released at a given rate, receiving from a first sensor a sensed signal ([003] states that the pressure in the cuff is smoothly decreased and [0016] reference to pulse wave detector and means for processing output signals – the means for processing output signals – i.e. the pulse wave detector’s output – would receive these signals); and 
processing, at a processor, the sensed signal to detect beats in a pulsatile signal ([0033] – “detection of the pulse waves by the detector 12”);
determining a baseline beat characteristic; evaluating the stored beats and associated data to detect change in beat characteristics as compared to the baseline beat characteristic; whereafter by means of the unit 5 for varying static pressure, the value of pressure P.sub.M of the cuff 1 to the body 2 area is smoothly decreased whereby the value of static pressure PT is decreased. As soon as the value of static pressure PT in the vicinity of the cuff 1 center has become less that the systolic arterial pressure PS, the pulse waves 7 are generated. Upon detection of the first pulse wave by the detector 12, the unit 17 for processing the output signals by means of the static pressure sensor 14 measures the value of this pressure and records the measured value as the value of systolic arterial pressure PS. The value of the cuff 1 pressure to the body 2 area is further decreased, while the unit 17 for processing the output signals continues to measure and record the static pressure upon detection of each consecutive pulse wave until disappearance of the pulse waves. The last measured value of the static pressure is recorded by the unit 17 for processing the output signals as the value of the diastolic arterial pressure PO. The cuff 1 pressure to the body 2 area is decreased to zero” – here the determined baseline beat characteristic is a pulse with zero or less than zero magnitude and the last value detected before this criteria is reached is the taken as the diastole). 
R does not disclose or suggest, “in response to detecting beats in the pulsatile signal, determining validity of the detected beats; in response to detecting valid beats in the sensed signal, storing the detected beats and data associated with the detected beats in the sensed signal as the pressure applied to the artery by the blood flow occlusion system deflates towards a level below a nominal level” (R does disclose recording all pulse waves at [0033]).  However, checking the validity of pulse waves and recording the valid ones is a technique that is known persons of ordinary skill in the art 
Claim 13 is the device for performing the method of claim 1 and is rejected using the same argument above.  In addition, claim 1 includes:
a pressure application element configured to apply pressure to an artery to occlude blood flow in the artery and to release the pressure (Fig. 1 shows a pressure cuff around a body part that includes an artery); 
a first sensor configured to sense pulsatile signal ([0033] detector 12); 
and a processor ([0033] – unit 17 for processing output signals).
Regarding claim 2, R discloses wherein selecting the beat before the detected change in the beat characteristic as the last beat indicating the onset of the diastolic blood pressure comprises: selecting a beat before the beat at which an associated beat property exhibits significant similarity to the baseline beat characteristic as the last beat indicating the onset of the diastolic blood pressure for the artery (although the term significant is indefinite, the Office believes that the system/method of R Claim 14 is rejected using the same argument.
Regarding claim 4, R does not disclose wherein determining a value of the applied pressure at the last beat as the finger diastolic blood pressure comprises: determining a time location associated with the onset of the last beat; and determining the value of the applied pressure using the time location and the rate of pressure release.  This amounts to multiply a rate of change of a parameter by time to determine the value of the parameter at that time (e.g. like the mathematical distance = rate of change in distance x time).  The Office takes Official Notice that applying a basic math relationship such as this is notoriously known and that modifying R to include such an option would have been obvious to persons of ordinary skill in the art at the time of the filing of the invention because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 5, R discloses wherein determining the baseline beat characteristic comprises determining a baseline beat characteristic using the stored beats after the applied pressure has decreased to below the nominal level (the nominal value would be whatever is considered “disappearing” as taught by R’s specification, the Office interpreted one way as zero amplitude or less in the claim 1 rejection but it could be whatever value is considered insignificant such as below Kaspari’s noise threshold).   The rationale for modifying remains the same.  Claim 16 is rejected using the same argument. 
Claim 6 is rejected using the similar argument for what a person of ordinary skill in the art would interpret as the pulse waves “disappearing” in R’s teachings from the claims 5 and 16 rejections above.  In this case, the limitation of claim 6 states, “wherein determining the baseline beat characteristic rd paragraph).  Thus this value would be before any pressure is applied.  The rationale for modifying remains the same.   Claim 17 is rejected using the same argument for claim 6.  
Regarding claims 8 and 9, R does not expressly disclose:
wherein evaluating the stored beats and associated data to detect change in beat characteristics as compared to the baseline beat characteristics comprises: evaluating the stored beats and associated data in a backward time fashion from a beat before the last stored beat to earlier stored beats (claim 8); and 
wherein evaluating the stored beats and associated data to detect change in beat characteristics as compared to the baseline beat characteristics comprises: evaluating the stored beats and associated data in a forward time fashion from earlier stored beats to the last stored beat (claim 9).
However, evaluating pulse wave/beat data in forward or backward fashion is an obvious design choice. R does appear to evaluate beat data as it comes which would be in the Office’s estimation, a forward time fashion analysis as claimed in 9, but based on R’s teaching, the disappearance of the pulse wave data would be detectable whichever direction the data is looked at and thus would merely be an obvious design choice that fails to distinguish over the art.  
Regarding claim 12, R discloses wherein selecting the beat before the detected change in the beat characteristic as the last beat indicating the onset of the diastolic blood pressure for the artery comprises selecting a beat immediately before the detected change in the beat characteristic as the last beat indicating the onset of the diastolic blood pressure for the artery (this is essentially rejected using 
Regarding claim 19, R discloses wherein the pressure application element comprises an inflatable cuff (see Fig. 5, #1), a resizable ring, or a semi resizable ring.
Regarding claim 21, R discloses the blood pressure measuring device further comprising a pressure sensor configure to sense the applied pressure ([0031] references a piezoelectric sensor). 
Claims 3, 15, and 22-24  are rejected under 35 U.S.C. 103 as being unpatentable over Romanovski et al.  in view of Kaspari and Inoue as applied to claim 1 above, and further in view of Narasimhan (US 2019/0104953).
Regarding claim 3, R does not disclose wherein the pressure is applied to an artery in the finger of the user and receiving from the first sensor the sensed signal comprises receiving from the first sensor the sensed signal from the finger of the user, and wherein determining the value of the applied pressure at the last beat as the diastolic blood pressure comprises determining the value of the applied pressure at the last beat as the finger diastolic blood pressure, the method further comprising: applying a transform function to translate the finger diastolic blood pressure to a diastolic blood pressure of a target artery; and providing the diastolic blood pressure value for the target artery as an output.  R does disclose that which body part the cuff surrounds but mere states that it is one that includes an artery.  However, Narasimhan teaches a method of measuring blood pressure noninvasively where a cuff is placed around the finger for measuring blood pressure (see Abstract and [0023]).  Narasimhan also teaches that measurements of pressure in the finger can be converted to a brachial blood pressure using a transfer function relating finger to brachial pressure (see [0023]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify R to use a finger cuff and providing a feature for converting finger pressure measurements to brachial artery pressure measurements as taught by Narasimhan because a finger cuff could be less onerous to the user Claim 15 is the apparatus for performing method of claim 3 and is rejected using the same argument.
Claim 22 is a narrower version of method claim 1 in that pressure is measured at the finger of the user.  As noted previously, R does not specific which body part the measurement is taken from but merely states that method is applicable to a body part with an artery in it.  Narasimhan was previously cited for teaching the measurement of blood pressure at the finger (the application of pressure to the finger is shown in Fig. 2A by bladder 206, finger blood pressure is determined but may be converted to blood pressures at other points in the body using transfer functions as previously discussed).  The rationale for modifying remains the same.
Claim 23 is rejected using the same argument used in claim 3 for including a transfer function to convert a finger blood pressure to a blood pressure of another artery such as the brachial artery taught by Narasimhan.  
Regarding claim 24, R discloses the method further comprising:
evaluating the stored beats and associated data to select a first beat after occlusion of the blood flow in the finger as the onset of the finger systolic blood pressure; determining a value of the applied pressure at the first beat as the finger systolic blood pressure; (this is discussed in the quoted passage from R in the claim 1 rejection which also notes that the first appearance of a pulse wave is taken as systole, the pressure measured at this point is recorded as systolic pressure);
R does not disclose then applying the transform function to translate the finger systolic blood pressure to a systolic blood pressure of the target artery; and providing the systolic blood pressure for the target artery as an output.  However, this is taught by the previously cited portions of Narasimhan .
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Romanovski et al.   in view of Kaspari and Inoue as applied to claim 1 above, and further in view of Yu et al. (US 2015/0105367).  
Regarding claim 7, R does not disclose wherein determining the baseline beat characteristic comprises determining a beat template for a feature indicative of the baseline beat characteristic, the feature comprising a selected one of an area under a beat waveform of a beat, an area under a second peak of the beat waveform, an amplitude of a dicrotic notch of the beat waveform, and a time interval between first and second peak of the beat waveform.  R discloses that when the pulse wave disappears, this is an indicator of diastole, but does not provide the criteria for the pulse wave disappearing.  However, Yu et al. teach a method detecting physiological signals including pulse waves of a subject (Fig. 1, block 11).  Yu et al. teach that one way to detecting the disappearance of a pulse wave is to measure the variation in area or shape of the single pulse wave (See [0166]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify R to detect disappearing pulse waves using Yu’s criteria because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Claim 18 is rejected using the same argument.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Romanovski et al.   in view of Kaspari and Inoue as applied to claim 1 above, and further in view of Fortin et al. (US 2011/01105918).  Regarding claim 10, R does not disclose wherein the first sensor comprises a sensor  Claim 20 is rejected using the same argument.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Romanovski et al.   in view of Kaspari and Inoue as applied to claim 1 above, and further in view of Peele, III et al. (US 6647287).  R does not disclose wherein the pressure is applied to an artery in the upper arm of the user and receiving from the first sensor the sensed signal comprises receiving from the first sensor the sensed signal from the finger or the wrist of the user, and wherein determining the value of the applied pressure at the last beat as the diastolic blood pressure comprises determining the value of the applied pressure at the last beat as the brachial diastolic blood pressure.  However, Peele teaches a system where pulse waves may be detected at the finger while pressure is applied to the arm (see col. 16, first paragraph).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify R to apply pressure to an upper arm and measure the first signal (pulse wave) from the finger or wrist as taught by Peele, III et al. for determining blood pressure at various points in the arm because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and .

Conclusion
 All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THO Q TRAN/Examiner, Art Unit 3791  
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791